Name: 93/471/EEC: Commission Decision of 27 July 1993 on the establishment of a supplement to the addendum to the Community support framework for Community structural assitance in Portugal on the improvement of the conditions under which agricultural and forestry products are processed and marketed (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  EU finance;  industrial structures and policy;  Europe;  marketing
 Date Published: 1993-09-01

 Avis juridique important|31993D047193/471/EEC: Commission Decision of 27 July 1993 on the establishment of a supplement to the addendum to the Community support framework for Community structural assitance in Portugal on the improvement of the conditions under which agricultural and forestry products are processed and marketed (Only the Portuguese text is authentic) Official Journal L 222 , 01/09/1993 P. 0048 - 0050COMMISSION DECISION of 27 July 1993 on the establishment of a supplement to the addendum to the Community support framework for Community structural assitance in Portugal on the improvement of the conditions under which agricultural and forestry products are processed and marketed (Only the Portuguese text is authentic)(93/471/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 866/90 of 29 March 1990 relating to the improvement of conditions for marketing and processing of agricultural products (1), modified by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (2) thereof, Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operaitons of the European Investment Bank and the other existing financial instruments (3), and in particular Article 8 (5) thereof, Having consulted the Committee for the Development and Conversion of Regions, Whereas by Decision 89/642/EEC (4) the Commission adopted the Community support framework for structural assistance for Portugal; Whereas the Portuguese Government submitted to the Commission 12 sectoral plans, seven on 4 April 1991, two on 5 April 1991 and three on 28 June 1991, concerning the modernization of the conditions under which agricultural products are processed and marketed, as referred to in Article 2 of Regulation (EEC) No 866/90; Whereas the measures covered by Regulation (EEC) No 866/90 and Council Regulation (EEC) No 867/90 of 29 March 1990 on improving the processing and marketing conditions for forestry products (5) may, pursuant to Tittle III of Regulation (EEC) No 2052/88, be taken into consideration by the Commission in establishing Community support frameworks; Whereas by Decision 92/77/EEC (6) the Commission adopted an addendum to the Community support framework for Community structural assitance in Portugal on the improvement of the conditions under which agricultural and forestry products are processed and marketed; Whereas on 22 September 1992 and 4 January 1993 the Portuguese Government submitted to the Commission two sectoral plans concerning the modernization of the conditions under which agricultural products are processed and marketed as referred to in Article 2 of Regulation (EEC) No 866/90 on improving the processing and marketing conditions for agricultural products concerning the sugar cane and hops sectors; Whereas the plans submitted by the Member State include descriptions of the main priorities selected and indications of the use to be made of assistance under the European Agricultural Guidance and Guarantee Fund (EAGGF) Guidance Section in implementing the sectoral plan; Whereas the Monitoring Committee of the Community Support Framework has on 27 May 1992 and 4 December 1992, adopted modifications to the financial plan of the Community Support Framework which require a reduction in the financial envelope foreseen for Community assistance in relation to the addendum to the Community Support Framework; Whereas the Monitoring Committee established under Regulations (EEC) Nos 866/90 and 867/90 adopted a new allocation of the Community financial provision for the various sectors of activity which took account of the decisions of the Monitoring Committee for the Community Support Framework and the reconstituted budgetary funds, which entails a revision of the financing table concerning the Community contribution; Whereas this supplement to the addendum to the Community support framework was established in agreement with the Member State concerned through the partnership defined in Article 4 of Regulation (EEC) No 2052/88; Whereas all the measures which constitute the supplement to the addendum are in conformity with Commission Decision 90/342/EEC of 7 June 1990 on the selection criteria to be adopted for investments for improving the processing and marketing conditions for agricultural and forestry products (7); Whereas the Commission is prepared to examine the possibility of the other Community lending instruments contributing to the financing of this addendum in accordance with the specific provisions governing them; Whereas, in accordance with Article 10 (2) of Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of the activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other existing financial instruments (8), this decision is to be sent as a declaration of intent to the Member State; Whereas in accordance with Article 20 (1) and (2) of Regulation (EEC) No 4253/88 budgetary commitments relating to the contribution from the Structural Funds to the financial of the operations covered by the Community support framework will be made on the basis of subsequent Commission decisions approving the operations concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee for Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 The supplement to the addendum to the Community support framework for Community structural assitance in Portugal intended to improve the conditions under which agricultural and forestry products are processed and marketed covering the period from 1 January 1991 to 31 December 1993 is hereby established. The Commission declares that it intends to contribute to the implementation of this supplement to the addition to Community support framework in accordance with the detailed provisions thereof and in compliance with the rules and guidelines of the Structural Funds and the other existing financial instruments. Article 2 The supplement to the addendum to the Community support framework contains the following essential information: (a) a statement of the main priorities for joint action in the following sectors: - sugar cane, - hops; (b) an indicative financing plan specifying, at constant 1993 prices, the total cost of the priorities adopted for joint action by the Community and the Member State concerned, ECU 281 548 194 for the whole period, and the financial arrangements envisaged for budgetary assistance from the Community broken down as follows: (in ecus) /* Tables: see OJ */ The resultant national financing requirement, approximately ECU 32 560 429 for the public sector and ECU 128 768 909 for the private sector, may be partially covered by Community loans from the European Investment Bank and the other loan instruments. Article 3 This declaration of intent is addressed to the Portuguese Republic. Done at Brussels, 27 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 91, 6. 4. 1990, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 185, 15. 7. 1988, p. 9. (4) OJ No L 370, 19. 12. 1989, p. 37. (5) OJ No L 91, 6. 4. 1990, p. 7. (6) OJ No L 31, 7. 2. 1992, p. 36. (7) OJ No L 163, 29. 6. 1990, p. 71. (8) OJ No L 374, 31. 12. 1988, p. 1.